                         2:20-mj-07086-EIL # 4                     Page 1 of 10                                                                     E-FILED
                                                                                                               Monday, 20 July, 2020 03:37:55 PM
                                                                                                                   Clerk, U.S. District Court, ILCD
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Central District of Illinois

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.    20-MJ-7086
      A cellular telephone as further described in Attachment A                 )
                                                                                )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Central            District of                Illinois
(identify the person or describe the property to be searched and give its location):
      See Attachment A, which is attached hereto and specifically incorporated herein by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
    See Attachment B, which is attached hereto and specifically incorporated herein by reference.




         YOU ARE COMMANDED to execute this warrant on or before                  June 28 , 2 0 2 0        (not to exceed 14 day s)
       0 in the daytime 6:00 a.m. to 10:00 p.m. fl/ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                           Eric I. Long
                                                                                                      (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3 l03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:              6/15/2020; 11 :51 a.m.

City and state:              Urbana, IL                                                        Eric I. Long, United States Magistrate Judge
                                                                                                            Printed name and title




                                                                                                                                     Betts-000320
                            2:20-mj-07086-EIL # 4                     Page 2 of 10



AO 93 (Rev. 11 /13) Search and Seizure Warrant (Page 2)

                                                                                Return
Case No.:                                      Date and time warrant executed:             Copy of warrant and inventory left with:
   20-MJ-7086                                    kI ~1   )-Od-0   !Ts O k,s
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:
  :t\-,_"-.,   i)._t.\ Lri\,tA_ //'.,   A-H-,J...l'\t"-tl3 ll\<-lvcl11\~ ~o\t   ~t~",\t~ ;"- ~L   t1. H•t..~l~ ''Rlf"'r' .. ~ Exm:".+-;   0~ '



  J_,._ ~ti. "J' u \~    l,' d-0.3-l> ,




                                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:




                                                                                                                                Betts-000321
    2:20-mj-07086-EIL # 4           Page 3 of 10




                                    AIT ACHMENT A


      The properly to be searched is a black and silver iPhone, model A1586, !MEI:

356149090494571, elluJar tel phone in a green protective cas (th "Devic "). TI1e D vice

is currently located at the FBI Champaign Resident Agency located at 2117 W. Park Court,

Champaign, IL 6182] in a se ure evidence storage room. This wanant authorizes the

foret,sic examination of the Device for the pmpose of identifying the ele b:onicaJJy stored

information described in Attadunent B.




                                            15




                                                                                         Betts-000322
    2:20-mj-07086-EIL # 4            Page 4 of 10




                                     ATTACHMENT B


      1.          ll r cords on the Device described in Attachment A that relat to

violations of 18 U.S.C. § 2101 (Inciting a Riot) and involve BETTS since May 25, 2020, to

th present, including:

             a.        Any information, including any internet and/ or social media

      posting, text message, voicemail, phone log, pho tograph, vid o, and/ or web

      browsing history, related to rioting and/or looting;

             b.        Any information related to other individuals, groups, or

      organizations involved in -- or aiding and abetting -- inciting, organizing,

      promoting, encouraging, participating in, or canyi.ng on a riot, or ommi tting

      any act of violence in furtherance of a riot, including but not Iimi ted to, on tact

      information, telephone numbers, email accounts,

             c.        Any information recording BE'ITS's location, s hedul , or h·av J.

      2.     Evidence of user ath·ibution showing who used or owned the Device at

the time the things described in this warrant were created, edit d, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, and browsing history;

      3.     Records evidencing the use of the Devi c t communicate with any social

media websites, including but not limited to, Facebook and/or Facebook Live,

including:

             a.        records of Internet Protocol addresses used;




                                             16




                                                                                         Betts-000323
     2:20-mj-07086-EIL # 4          Page 5 of 10




               b.     records of Internet activity, including firewall log , caches, browser

         history and cookies, "bookmarked" or "favorite" web pages, search terms that

         the user entered into any Internet search engine, and records of user-typed web

         addresses; and

               c.     any data that was sent and rec ived showing how the electroni

         device was used.

         4.    As used above, the terms "records" and "information" include all of th

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of elecb·onic storage and any photographic

form .

         5.    This warrant authorizes a revi w of ele a·oni storag media and

electronically stored information seized or copied pm-suant to this warrant to locate

evidence, fruits, and instrumentaliti 'S described in this warrnnt. The review of this

electronic data may be conducted by any government personnel assisting in the

investigation, who may include, in additi n to law enforc ment officers c nd agents,

attorneys for the government, attorney support staff, and tedmical experts. Pursuant to

this warrant, the FBI may deliver a complel copy of the seized or copied ele b·onic data

to the custody and conh·o] of attorneys for tJ,e govenunent and their support staff for

their independent review.




                                             17




                                                                                         Betts-000324
18-1 (Rev. 08-15-2017)        2:20-mj-07086-EIL # 4       Page 6 of 10




                                   Federal Bureau of Investigation                                Robert R. Hardesty Building
                                                                                                     900 Ea st Linton Avenue
                                   Digital Evidence Laboratory                                      Springfield, Illinois 62703




                                                      REPORT OF EXAMINATION

                To:            Springfield Division                    Date:           July 6, 2020
                               Champaign RA                           Case ID:
                               SA Andrew M. Huckstadt                 Request No.:
                Request Date:       Service Requests dated June 24, 2020

                Ref. No.:

                Title:         Shamar N. Betts; Civil Unrest

                Date item(s) received:        June 24, 2020

                ltem(s) Submitted:

                    184           One {1) Apple iPhone, time zone: Central, device name: Shams's iPhone, iOS,
                                  MSISDN: not available, IMEI # 356149090494571, serial# FFNWFZZ5HXR5,
                                  model# A1586, with an approximate capacity of 16 GB, containing one (1) Sprint
                                  nano-SIM, ICCID # 89011201000617171127, IMSI # 310120161717112. The
                                  iCloud account for 184 is: -@icloud.com. The 184 device is locked with
                                  a PIN of 0000. The smartphone will be identified as 184 and the nano-SIM will be
                                  identified as 184_1. MDUS # 15581. 184 E5595867

                Summary:
                  SA Andrew M. Huckstadt requested the evidentiary item(s) be processed and examined as
                  follows:

                         1)    Process the extracted data from the evidentiary item.
                         2)    Provide the recovered data for Agent review.

                    SA Andrew M. Huckstadt will advise if additional assistance is needed.

                Details of Examination:

                    Data contained in the specimen(s) were examined in accordance with SA Andrew M.
                    Huckstadt's request. The extraction and/or recovered data from the specimen(s) are
                    accessible on the forensic network for Agent review.




                 Page 1 of 5

                                                                                                               Betts-000325
         2:20-mj-07086-EIL # 4         Page 7 of 10




  The full extraction of the 1B4 specimen was parsed using Cellebrite Physical Analyzer. The
  parsed data may be viewed within the Cellebrite Reader case R:\Work\Report-1B4\Apple
  iOS Full File system\CellebriteReader.exe. The 1B4 specimen was last backed up to iCloud on
  06/05/2020 01:43:45 (UTC-5). The TextNow application was utilized on the device with the
  phone number                   , and configured to utilize the username of shamarbetts436,
  with the display name Sha mar Betts. The app had previously assigned the user the following
  number which was received via text:                       will be released and reassigned soon
  due to inactivity. To keep your number, call or send a message to any of your contacts.
  05/17/2020 01:54:46(UTC-5)." The email address of ~@icloud.com was utilized on
  the 1B4 iPhone. This account was actively attached to a Facebook account in June of 2020.

  The user of 1B4, who repeatedly identified himself as Shamar Betts to others via messaging
  apps, searched Google using the Safari web browser (Safari/History.db) for the following
  phrases several times: "can police find your location by logging in messenger", "shamar
  betts", "riot charge", "can police track your facebook", "what are charges for starting a riot",
  "riot invites", "riots", "mall", "black power fist." The user of 1B4 also setup a Google Alert on
  June 3, 2020 at 02:49:16 local for the name: "Shamar Betts." These entries were
  bookmarked within Physical Analyzer for review.

  The user of 1B4 also visited a webpage with the title: "Former Urbana Park District Employee
  incites riots at MarketPlace Mall - - Illinois Leaks" at URL
  "https://edgarcountywatchdogs.com/2020/05/former-urbana-park-district-employee-
  incites-riots/". He also visited multiple news websites pertaining to the unrest in the
  Champaign area, such as: "Sunday roundup: 8:30 p.m. curfew announced; police
  investigating source of social media prompt I Courts-police-fire I news-gazette.com" at the
  URL "https://www.news-gazette.com/news/local/courts-police-fire/update-8-30-p-m-
  curfew-announced-police-investigating-source-of-socia1-media-prompt/article_ea915121-
  e2b8-5f9c-8912-3ef30c00blae.html."

  Two videos that were taken on the 1B4 iPhone appear to have been created at the scene of
  looting: IMG_0370.MOV and IMG_0341.MOV. In video IMG_0370.MOV, the user of 1B4
  appears to state he started the event taking place which appears to be looting. These videos
  were created on May 31, 2020 at approximately 15:16 in the afternoon. In the
  IMG_0341.MOV video, the user of 1B4 clearly shows his face and states, "We out here in
  this bitch. My shit went up" during the looting activities.

  The following conversation was obtained from the 1B4 specimen facebook messenger sent
  to

  Timestamp: 05/31/2020 15:59:0S(UTC+0)



Page 2 of 5


                                                                                         Betts-000326
         2:20-mj-07086-EIL # 4       Page 8 of 10




  Source App: Facebook Messenger
  Body: Wassup nigga I'm started this mf riot wish yo ass was here

  Timestamp: 05/31/2020 21:37:18(UTC+0)
  Source App: Facebook Messenger
  Body: Got this bitch bussing

  In another conversation the user of 184 addresses a user that identifies herself a s _

  From: -@icloud.com Shams Town (owner) Timestamp: 06/02/2020
  0S:54:44(UTC+0} Source App: iMessage: -@icloud.com
  Body: Yea I know a lot of people do. I'm okay I had to leave & getaway until stuff dies down

  From: .._Timestamp: 06/02/2020 05:54:58(UTC+0} Source App: iMessage:
  -@icloud.com
  Body: That's understandable

  From: -@icloud.com Shams Town (owner) Timestamp: 06/02/2020
  0S:54:59(UTC+0) Source App: iMessage: -@icloud.com
  Body: I honestly didn't expect it to turn into what it did

  From: -@icloud.com Shams Town (owner) Timestamp: 06/02/2020
  05:55:12(UTC+0) Source App: iMessage: -@icloud.com
  Body: I appreciate you checking up on me tho

  - i m e s t a m p : 06/02/2020 0S:55:29(UTC+0) Source App: iMessage:
  ~m
  Body: I mean when you put "riot" you should've know things like that would've happen. But
  I'm not blaming you or anything. And ofc

  From: -@icloud.com Shams Town (owner) Timestamp: 06/02/2020
  05:59:07(UTC+0) Source App: iMessage: -@icloud.com
  Body: I'm most def the blame ll!ct

  From: ~ i m e s t a m p : 06/02/2020 0S:59:24(UTC+0) Source App: iMessage:
  ~m
  Body: Don't say that

  From: -@icloud.com Shams Town (owner) Timestamp: 06/02/2020
  06:04:33(UTC+0) Source App: iMessage: -@icloud.com



Page 3 of 5


                                                                                      Betts-000327
         2:20-mj-07086-EIL # 4         Page 9 of 10




  Body: Obviously I am . I feel like all the articles & stuff was unnecessary & even tho I made
  that post I didn't start the idea of it it's a movement in multiple states & cities as close as
  Chicago
  In another conversation the user of 1B4 asks                            icloud.com about
  attending his riot:

  From:               icloud.com Shams Town (owner) Timestamp: 05/31/2020
  16:54:38(UTC+0) Source App: iMessage: -@icloud.com
  Body: You sliding to my riot

  From:                         icloud.com Timestamp: 05/31/2020 18:34:45(UTC+0) Source
  App: iMessage:                icloud.com
  Body: What riot?

  From:                         icloud.com Timestamp: 06/02/2020 04:44:47(UTC+0) Source
  App: iMessage:                icloud.com
  Body: Hey, you okay?

  From:              icloud.com Shams Town (owner) Timestamp: 06/02/2020
  04:45:28(UTC+0) Source App: iMessage:             icloud.com
  Body: Yea I'm good had to bail out lmaooo

  From:                         icloud.com Timestamp: 06/02/2020 04:47:23{UTC+0) Source
  App: iMessage:                icloud.com
  Body:Why(:Z)

  From:               icloud.com Shams Town (owner) Timestamp: 06/02/2020
  05:36:55(UTC+0) Source App:                        icloud.com
  Body: Shit got too hot

  In another conversation the user of 1B4 states he left the area to avoid warrants:

  From: -Timestamp: 06/02/2020 07:11:34 Source App:
  lnstagram Body: I'm finna go look@ ain't no warrant been issued out for you ?

  From:                          (owner) Timestamp: 06/02/2020 07:14:31 Source App:
  lnstagram Body: Hell naw

  From:                          (owner) Timestamp: 06/02/2020 07:14:48 Source App:
  lnstagram Body: I left that bitch just in case



Page 4 of 5



                                                                                          Betts-000328
          2:20-mj-07086-EIL # 4      Page 10 of 10




  The user of 184 later researches Peco Foods, visiting their website describing employment
  and locations on June 2, 2020. The user also searches for Peco hourly salaries on June 3,
  2020.

  The UFED Physical Analyzer was utilized to create a report of 184 and 184_1 in the following
  locations on the forensic network for review:

  R:\Work\Report-184\Apple iOS Full File system\CellebriteReader.exe.
  R:\ Work\Report-184_1 \Logical\ CellebriteReader.exe.


Derivative Evidence/Copies:

  DESll         One (1) master archive 8D-DL containing the MDUS full extraction and
                recovered data from the 184 specimen. Prepared for transfer to Evidence
                Control for retention.

Disposition of Items:

  Original evidence will be retained in Evidence Control. DESll was entered into Evidence
  Control as a new 18 item, and will be retained in Evidence Control.



                                            Examiner:
                                                        William V. O'Sullivan


                                            Springfield Division
                                            Computer Analysis Response Team




Page 5 of 5



                                                                                     Betts-000329
